DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Fedor on 02/16/2022.

The application has been amended as follows: 

In claim 13 at line 3; the phrase “the anterior segment” is replaced by ---an anterior segment---.

In claim 13 at line 6; the phrase “the ciliary body” is replaced by ---a ciliary body---.

In claim 13 at line 10; the phrase “the middle” is replaced by ---a middle---.

In claim 15 at line 2; the phrase “the anterior-posterior axis” is replaced by ---an anterior-posterior axis---.

In claim 42 at line 3; the phrase “the anterior segment” is replaced by ---an anterior segment---.

In claim 42 at line 6; the phrase “the ciliary body” is replaced by ---a ciliary body---.

In claim 42 at line 10; the phrase “the middle” is replaced by ---a middle---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims are allowable over the prior art because they recite the measurement of a particularly defined ciliary body angle that has not been described in, and does not appear to be an obvious variant of, the angles used in the prior art.
Additionally, the claims are not considered to be an abstract idea of merely making a measurement because the claims as currently amended require that the determined ciliary body angle be applied to a real world problem. In this instance and more specifically the applicant has amended the claims to require that the determined ciliary body angle is used to either a) select an intraocular lens for lens replacement surgery, as described in their specification at [0095] (citing PGPUB US 20160074007 A1; hereafter merely the specification) which was previously identified by the examiner to be clear application of the determined ciliary body angle, or b) identify the biomechanical forces acting on the eye in glaucoma, myopia, hyperopia, and other eye conditions which the applicant’s remarks filed 02/04/2022 describe and identify support for, such as at [0088] of the specification, rendering clear to the examiner that this can be interpreted along the lines of a diagnosis/assessment of eye health .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13, 15-16, and 42, as amended above, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL S KELLOGG/Examiner, Art Unit 3793          

                                                                                                                                                                                              /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793